

113 S2160 IS: Native American Children's Safety Act
U.S. Senate
2014-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2160IN THE SENATE OF THE UNITED STATESMarch 26, 2014Mr. Hoeven (for himself, Mr. Tester, Mr. Barrasso, and Ms. Heitkamp) introduced the following bill; which was read twice and referred to the Committee on Indian AffairsA BILLTo amend the Indian Child Protection and Family Violence Prevention Act to require background
			 checks before foster care placements are ordered in tribal court
			 proceedings, and for other purposes.1.Short
			 titleThis Act may be cited as
			 the Native American Children's Safety
			 Act.2.Character
			 investigationsSection 408 of
			 the Indian Child Protection and Family Violence Prevention Act (25 U.S.C.
			 3207)
			 is amended by adding at the end the following:(d)By tribal social services agency
				for foster care placements in tribal court proceedings(1)DefinitionsIn this subsection:(A)Covered
				individualThe term covered individual
				includes—(i)any individual 18
				years of age or older; and(ii)any individual
				who an Indian tribe described in paragraph (2)(A) determines is
			 subject to a
				character investigation under that paragraph.(B)Foster care
				placementThe term foster care placement means any
				action removing an Indian child from a parent or Indian custodian
			 for temporary
				placement in a foster home or institution or the home of a guardian
			 or
				conservator if—(i)the parent or
				Indian custodian cannot have the child returned on demand; and(ii)parental rights
				have not been terminated.(C)Indian
				custodianThe term Indian custodian means any
				Indian—(i)who has legal
				custody of an Indian child under tribal law or custom or under
			 State law;
				or(ii)to whom
				temporary physical care, custody, and control has been transferred
			 by the
				parent of the child.(D)ParentThe term parent means—(i)any biological
				parent of an Indian child; or(ii)any Indian who
				has lawfully adopted an Indian child, including adoptions under
			 tribal law or
				custom.(E)Tribal courtThe term tribal court means a court—(i)with jurisdiction over foster care placements; and(ii)that is—(I)a Court of Indian Offenses;(II)a court established and operated under the code or custom of an Indian tribe; or(III)any other administrative body of a tribe that is vested with authority over foster care placements.(F)Tribal social services agencyThe term tribal social services agency means the agency of the Federal Government or of an Indian tribe described in paragraph (2)(A)
			 that has the primary responsibility for carrying out foster care services
			 (as of the date on which the proceeding described in paragraph (2)(A)
			 commences) on the Indian reservation of the Indian tribe.(2)Character
				investigations before placement(A)In
				generalExcept as provided in
				paragraph (3), no foster care placement shall be ordered in any
			 proceeding over
				which an Indian tribe has exclusive jurisdiction until the tribal
			 social services agency—(i)completes an investigation of the character
				of each covered individual who resides in the household or is
			 employed at the
				institution in which the foster care placement will be made; and(ii)concludes that
				each covered individual described in clause (i) meets such
			 standards of
				character as the Indian tribe shall establish in accordance with
			 subparagraph (B).(B)Standards of characterThe standards of character described in subparagraph (A)(ii) shall include—(i)requirements that each tribal social services agency described in subparagraph
			 (A)—(I)perform criminal records checks, including fingerprint-based checks of national crime information
			 databases (as defined in section 534(f)(3) of title 28, United States
			 Code); and(II)check any child abuse and neglect registry maintained by the State in which the covered individual
			 resides for information on the covered individual, and request any other
			 State in which the covered individual resided in the preceding 5 years, to
			 enable the tribal social services agency to check any child abuse and
			 neglect registry
			 maintained by that State for such information; and(ii)any other additional requirement that the Indian tribe determines is necessary.(C)ResultsExcept
				as provided in paragraph (3), no foster care placement shall be
			 ordered in any
				proceeding described in subparagraph (A) if an investigation
			 described in clause (i) of that subparagraph reveals that a covered
			 individual described in that
				clause—(i)has been found by a Federal, State, or tribal
				court to have committed any crime listed in clause (i) or (ii) of
			 section 471(a)(20)(A) of the Social Security Act (42 U.S.C.
			 671(a)(20)(A)); or(ii)is listed on a registry described in subparagraph (B)(i)(II).(D)DeadlineExcept
				as provided in paragraph (3), the tribal social services agency
			 shall satisfy the
			 requirements
				of clauses (i) and (ii) of subparagraph (A) not later than 14 days
			 after the date
				on which the proceeding described in subparagraph (A) commences.(3)Emergency
				placementParagraph (2) shall not apply to an emergency foster care
				placement, as determined by an Indian tribe described in paragraph
				(2)(A).(4)Recertification
				of foster homes or institutions(A)In
				generalNot later than 180 days after the date of enactment of
				this subsection, each Indian tribe shall establish procedures to
			 recertify
				homes or institutions in which foster care placements are made.(B)ContentsThe
				procedures described in subparagraph (A) shall include, at a
			 minimum, periodic intervals at
				which the home or institution shall be subject to recertification
			 to ensure—(i)the safety of the
				home or institution for the Indian child; and(ii)that each
				covered individual who resides in the home or is employed at the
			 institution is
				subject to a character investigation in accordance with this
			 subsection,
				including any covered individual who—(I)resides in the home or is employed at the institution on the date on which the procedures
				established under subparagraph (A) commences; and(II)did not reside
				in the home or was not employed at the institution on the date on
			 which the
				investigation described in paragraph (2)(A)(i) was completed.(C)Regulations
				promulgated or guidance issued by the SecretaryThe procedures
				established under subparagraph (A) shall be subject to any
			 regulation
				promulgated or guidance issued by the Secretary that is in
			 accordance with the
				purpose of this subsection.(5)RegulationsNot later than 180 days after the date of enactment of this subsection and after consultation with
			 Indian tribes, the Secretary shall promulgate a regulation regarding—(A)procedures for a
				character investigation of any covered individual who—(i)resides in the home or is employed at the institution in which the foster care placement is made
				after the date on which the investigation described in paragraph
			 (2)(A)(i)
				is completed; and(ii)was not the
				subject of an investigation described in paragraph (2)(A)(i) before
			 the
				foster care placement was made;(B)self-reporting
				requirements for foster care homes or institutions in which any
			 covered
				individual described in subparagraph (A) resides if the
				head  of the household or the operator of the institution has
				knowledge that the covered individual—(i)has been found by a
				Federal, State, or tribal court to have committed any crime listed
			 in clause (i) or (ii) of section 471(a)(20)(A) of the Social Security Act
			 (42 U.S.C. 671(a)(20)(A)); or(ii)is listed on a registry described in paragraph (2)(B)(i)(II);(C)procedures and guidelines for emergency foster care placements under paragraph (3); and(D)procedures for certifying compliance with this Act..